Citation Nr: 1038899	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  09-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.

FINDING OF FACT

A cervical spine disability is related to service.  


CONCLUSION OF LAW

A cervical spine disability was incurred in service.  38 U.S.C.A. 
§§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

As the decision below is favorable to the Veteran's service 
connection claim, no further discussion of the VCAA is required.

II.  Analysis of Claim

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§1110.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or during 
peacetime after December 31, 1946, such disease became manifest 
to a degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, VA shall accept as 
sufficient proof of service connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. 
§ 3.304(d) (2009).  Pertinent case law provides that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection for 
a combat veteran's alleged disability and that the veteran is 
required to meet his evidentiary burden as to service connection 
such as whether there is a current disability or whether there is 
a nexus to service which both require competent medical evidence.  
See Collette v. Brown, 82 F.3d 389, 392 (1996).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that in certain situations, lay evidence can 
even be sufficient with respect to establishing medical matters 
such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit commented that competence 
to establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus.  The Court noted that 
lay evidence may establish the presence of a condition during 
service, postservice continuity of symptomatology and evidence of 
a nexus between the present disability and postservice 
symptomatology.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran has testified that he experienced back pain after 
being involved in an explosion in Vietnam during the TET 
offensive.  The Veteran testified that he sustained additional 
injury to his back in service when he was involved in a motor 
vehicle accident.  

The Board notes that the Veteran's Form DD 214 does not show that 
the Veteran received citations indicative of combat.   
Accordingly, the presumptions of § 1154 are not applicable.

As previously noted, the Veteran had active service from June 
1966 to June 1969.    Service treatment records noted that the 
Veteran was seen in January 1969 for orthopedic consultation 
following an automobile accident.  Examination showed tenderness 
midline of C6 and C7 and limited rotation to about 70 percent of 
normal.  A March 1969 entry noted complaints of recurrent neck 
stiffness. 

Post-service VA and private medical records reflect treatment for 
herniated discs of C3-C4 and C6-C7.   

The Veteran has had several VA examinations of his spine.  A 
January 1994 VA examination for neurological disorders noted 
posterior lateral herniation at C6-7 but did not provide an 
opinion regarding the etiology of his cervical spine disorder.

The Veteran also had VA examinations for his service-connected 
lumbar spine disability in  August 2003, February 2006, March 
2007 and July 2007.  Those examinations did not include any 
medical opinions about the etiology of the Veteran's cervical 
spine disability.  

An April 1998 medical opinion from Dr. W.B., M.D. noted a 
diagnosis of herniated disc at C6-7 on the right.  Dr. W.B. 
opined that the Veteran's service connected back injury is 
related to the explosion he was involved in while in Vietnam.  
Dr. W.B. concluded that the Veteran has a service-connected back 
injury that occurred during service in Vietnam.  

A report of an October 2004 VA examination noted a history of 
cervical discectomy.   The examiner opined that the Veteran's 
surgeries were necessitated by a series of fall injuries suffered 
between 1975 and 1990.  The examiner opined that the Veteran's 
surgery did not appear to be related to his lumbar disc 
condition.  

The Board notes that although it may not disregard a favorable 
medical opinion solely on the rationale that it was based on a 
history given by the veteran (Kowalski v. Nicholson, 19 Vet. App. 
171 (2005)), reliance on a veteran's statements renders a medical 
opinion not credible if the Board rejects the statements of the 
veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).   The Veteran's account of the involvement in an 
explosion during service is credible.  Therefore, the Board finds 
no reason to reject the medical opinion furnished by Dr. W.B

In consideration of the favorable medical evidence and resolving 
any doubt in the Veteran's favor, the Board concludes that a 
cervical spine disability was incurred in service.  Accordingly, 
service connection for a cervical spine disability is granted.   


ORDER

Service connection for a cervical spine disability is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


